UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6917



MILTON TOWNSEND,

                                            Plaintiff - Appellant,

          versus


BRUCE E. KENNEY,

                                                           Plaintiff,

          and


CORRECTIONAL OFFICER EDMONDSON; OFFICER MONK,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cv-00440-RLW)


Submitted:   November 1, 2006          Decided:     November 16, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Milton Townsend, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Milton   Townsend   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed

the record and conclude that the judgment should be vacated and the

case remanded to the district court for the Defendants to file a

responsive pleading and for further proceedings.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                 VACATED AND REMANDED




                                - 2 -